763 So. 2d 1273 (2000)
James B. FORD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-2286.
District Court of Appeal of Florida, Fourth District.
August 9, 2000.
*1274 James B. Ford, Century, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm appellant's 1997 sentence as an habitual offender, as such sentences are not affected by the supreme court's decision in Heggs v. State, 759 So. 2d 620 (Fla. 2000) (revised opinion). An habitual offender sentence is not a guidelines sentence even where, as here, the actual sentence imposed coincides with the bottom of guidelines.
GUNTHER, POLEN and KLEIN, JJ., concur.